Order filed November 16, 2012




                                         In The

                          Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00528-CV
                                    ____________

                                 Ernest Navy, Appellant

                                           V.

                            College of the Mainland, Appellee


                          On Appeal from the 10th District Court
                                Galveston County, Texas
                           Trial Court Cause No. 09-CV-0176


                                        ORDER

       Appellant's brief was due November 14, 2012. No brief or motion for extension
of time has been filed.

       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before December 17, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM